[Cite as State v. Madden, 2022-Ohio-2638.]




                           IN THE COURT OF APPEALS
                  FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO



 STATE OF OHIO,                              :           APPEAL NO. C-210537
                                                         TRIAL NO. B-2100164
         Plaintiff-Appellant,                :

   vs.                                       :                O P I N I O N.

 KEAJZUAN MADDEN,                            :

       Defendant-Appellee.                   :



Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: August 3, 2022




Joseph T. Deters, Hamilton County Prosecuting Attorney, and Mary Stier, Assistant
Prosecuting Attorney, for Plaintiff-Appellant,

The Law Office of John D. Hill and John D. Hill, Jr., for Defendant-Appellee.
                  OHIO FIRST DISTRICT COURT OF APPEALS



WINKLER, Judge.

       {¶1}   Defendant-appellee Keajzuan Madden was indicted for aggravated

burglary under R.C. 2911.11(A)(2), with two firearm specifications. The trial court

granted his motion to suppress his statements to the police. The state has appealed

that decision under R.C. 2945.67 and Crim.R. 12(K). We find no merit in the state’s

assignment of error, and we affirm the trial court’s judgment.

       {¶2}   In its sole assignment of error, the state contends that the trial court

erred in granting Madden’s motion to suppress. It argues that after invoking his right

to counsel, Madden waived that right by initiating further communication with the

police. This assignment of error is not well taken.

       {¶3}   Appellate review of a motion to suppress presents a mixed question of

law and fact. We must accept the trial court’s findings of fact as true if competent,

credible evidence supports them. But we must independently determine whether the

facts satisfy the applicable legal standard. State v. Burnside, 100 Ohio St.3d 152,

2003-Ohio-5372, 797 N.E.2d 71, ¶ 8; State v. Richardson, 1st Dist. Hamilton No. C-

200187, 2021-Ohio-2751, ¶ 13.

       {¶4}   A suspect who has “expressed his desire to deal with police only through

counsel is not subject to further interrogation by the authorities until counsel has been

made available to him, unless the accused himself initiates further communication,

exchanges or conversation with the police.” Arizona v. Roberson, 486 U.S. 675, 677,

108 S.Ct. 2093, 100 L.Ed.2d 704 (1988), quoting Edwards v. Arizona, 451 U.S. 477,

484-485, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981). The police may not reinitiate an

interrogation under the guise of a generalized discussion about the investigation.

State v. Van Hook, 39 Ohio St.3d 256, 259, 530 N.E.2d 883 (1988); State v. Williams,

1st Dist. Hamilton Nos. C-060631 and C-060668, 2007-Ohio-5577, ¶ 34. The suspect


                                               2
                  OHIO FIRST DISTRICT COURT OF APPEALS



himself must initiate dialogue with the authorities and must knowingly and voluntarily

waive his right to counsel. Oregon v. Bradshaw, 462 U.S. 1039, 1045-1046, 103 S.Ct.

2830, 77 L.Ed.2d 405 (1983); Van Hook at 259; Williams at ¶ 34.

       {¶5}   The United States Supreme Court has established this rule as a “bright-

line test” for dealing with defendants who invoke their right to counsel. “Simply

stated, if a defendant requests counsel, the police must stop all questioning and

interrogation immediately.” State v. Knuckles, 65 Ohio St.3d 494, 495, 605 N.E.2d 54

(1992). Interrogation is “any words or actions on the part of the police * * * that the

police should know are reasonably likely to elicit an incriminating response from the

suspect.” Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297

(1980).

       {¶6}   This rule involves two distinct inquiries. First, courts must determine

whether the accused unequivocally invoked his right to counsel. Second, if the accused

invoked his right to counsel, a court may admit the accused’s statements into evidence

only if he initiated further discussions with the police, and knowingly and intelligently

waived the right he had invoked. Smith v. Illinois, 469 U.S. 91, 95, 105 S.Ct. 490, 83

L.Ed.2d 488 (1984); Knuckles at 496. The burden of showing that the defendant

waived his rights remains on the prosecution. Oregon v. Bradshaw, 462 U.S. 1039,

1044, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983).

       {¶7}   The record shows that Madden was under investigation for an incident

in which three men knocked on the door of a residence. When the victim opened the

door, the men rushed inside. They held her at gunpoint and demanded money.

Eventually, the men fled from the residence with the victim’s purse, approximately

$1,500 in cash, and a cell phone. Madden was subsequently arrested.




                                               3
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶8}   He was interviewed at the police station by two detectives.          That

interview was recorded, and the video was admitted into evidence.

       {¶9}   Before starting the interview, the detectives read Madden his rights

under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and

had him sign a written acknowledgement of those rights. Madden explained that he

had come to Cincinnati from Mississippi to visit his wife. When the detectives began

asking about the incident in question, Madden claimed that he had not been involved.

After his continued denials, the detectives stated that they were going to interview

other suspects. They then left him alone in the interview room for approximately 55

minutes.

       {¶10} The detectives then returned to the room and began interviewing

Madden in a more aggressive manner. They told him that two of his alleged co-

conspirators, his wife, and her cousin, had talked to them and had implicated Madden

as the ringleader. One of the detectives stated, “If you want the whole thing, I’ll type

it up and that’s what you’re going to get.” He added, “And when we go to court, I can

say, this is who cooperated, to the judge, this is who manned up, and this is who didn’t

man up.” Madden then asked to see a lawyer.

       {¶11} The detective then stated, “If that’s what you want to do. I mean, I

would rather just get your side of the story.” Madden replied, “Uh huh,” and the

detective asked, “You don’t want to tell me your side of the story.” Madden stated that

he wanted to tell his side of the story, but with a lawyer present. The detective

responded, “That’s fine. All right. I’ll type up the paperwork. You’re going to go to

jail for aggravated robbery.”




                                               4
                   OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} The detectives then stood up in unison and started to walk out of the

room. Madden again said that he wanted to speak to a lawyer. The detectives told him

that they did not have time to wait for a lawyer to come to talk to Madden. They said

that they would charge him, and then he could have a lawyer appointed for him.

       {¶13} Madden then asked, “How many years is it for this or whatever?” One

of the detectives told him that “it’s the same charge as murder. That’s why we wanted

to talk to you to get your side of the story.” The other detective added, “It’s a big

charge.” The first detective asked him if he wanted to “sit there and think about it for

a minute and I’ll come back and see you and see if you want to talk to me.” Madden

replied, “Yeah.”

       {¶14} The detectives left the room for a few minutes. Upon reentering, the

first detective stated, “Do you want an attorney or do you want to talk to us?” When

Madden did not answer right away, the detectives told him that if Madden had an

attorney, they would call the attorney. If not, he would go to the jail, and then he would

get an attorney. They told him if he went to jail, he would see a judge the following

day. The first detective added that if he wanted an attorney, that was his right, and if

he wanted to talk, they would talk to him. Madden answered, “Alright.” The officer

asked if he should sit down, Madden answered, “Yes.” He then confessed to his

involvement in the robbery.

       {¶15} The parties do not dispute that the detectives read Madden his Miranda

rights. In ruling on the motion to suppress, the trial court stated, “Therefore, the sole

issue for the Court to decide is whether the Detectives interrogated Mr. Madden after

he invoked his right to counsel. This court determines that they did.” We agree.




                                                5
                  OHIO FIRST DISTRICT COURT OF APPEALS



       {¶16} The record shows that Madden unequivocally and unambiguously

invoked his right to counsel. See State v. Carr, 1st Dist. Hamilton No. C-090109,

2010-Ohio-2764, ¶ 18-20. Nevertheless, the trial court found that the police asked

him several times whether he wanted to talk to them, and stated that they wanted to

talk to him, a finding supported by competent, credible evidence. Their statements

were calculated to elicit an incriminating response by Madden. The detectives made

numerous statements that went far beyond inquiries or statements relating to “routine

incidents of the custodial relationship,” which do not generally “initiate” a

conversation about the investigations. See Bradshaw, 462 U.S. at 1045, 103 S.Ct.

2830, 77 L.Ed.2d 405.

       {¶17} The state argues that after the detectives left the room the second time,

telling him to “think about it,” Madden initiated the discussion about the investigation

by asking what the penalty was for the offenses of which he was accused. But this

question only occurred after he had asked for an attorney three times. The detectives

continued to ask him to tell them his story and repeatedly told him about the severity

of the charges. Further, it only occurred after the detectives said they did not have

time to wait for him to talk to an attorney.

       {¶18} In contrast is Williams, 1st Dist. Hamilton Nos. C-060631 and C-

060668, 2007-Ohio-5577, in which this court held that the defendant initiated the

dialogue and voluntarily waived his rights. In that case, the defendant asked for a

lawyer, and questioning ceased.         Subsequently, the detective who had been

interviewing the defendant brought the defendant a jail uniform and did not

interrogate the defendant. The defendant, without any prompting, stated that he

wanted to talk to the detective. The detective told the defendant that if he wanted to




                                               6
                  OHIO FIRST DISTRICT COURT OF APPEALS



talk to him, the defendant would have to waive his rights. The defendant still indicated

his willingness to talk. We stated that the defendant “evinced a willingness and a

desire for generalized discussion about the investigation.”      Id. at ¶ 36, quoting

Bradshaw at 1045-1046. In this case, Madden never indicated a willingness to discuss

the robbery without an attorney present.

       {¶19} The bright-line test set out by the United States Supreme Court was to

prevent “the police from wearing down and confusing the defendant to obtain a waiver

of his rights.” Knuckles, 65 Ohio St.3d at 496, 605 N.E.2d 54, citing Smith, 469 U.S.

at 98, 105 S.Ct. 490, 83 L.Ed.2d 488. The video recording shows that was exactly what

occurred in this case. Consequently, we overrule the state’s assignment of error and

affirm the trial court’s judgment.

                                                                   Judgment affirmed.


MYERS, P.J. and B0CK, J., concur.


 Please note:

       The court has recorded its own entry on the date of the release of this opinion.




                                               7